Exhibit No. 2/10 IAMGOLD Delivers on 2009 Guidance; Provides 2010 Operating Outlook All dollar amounts in this press release are expressed in US dollars, unless otherwise indicated. This press release contains unaudited numbers for the year ended December 31, 2009. Toronto, Ontario, January 21, 2010 – IAMGOLD Corporation (“IAMGOLD” or “the Company”) today announced 2009 gold production of 939,000 ounces in line with guidance.IAMGOLD also provided its operating outlook for 2010 including production, cash cost1 and capital expenditure guidance. “IAMGOLD enters 2010 confident it will continue to grow and deliver the same type of impressive results as seen in 2009,” said Peter C. Jones, IAMGOLD’s Interim President and CEO.“The Company consistently delivered results with expected total gold production of 939,000 ounces, at the same time as crystallizing our growth pipeline.Our flagship operation, the Rosebel Gold Mine, drove our outperformance with record total gold production of over 400,000 ounces.We acquired, integrated and significantly advanced the Essakane project, which increased our reserves by over 30%.Essakane is expected to contribute around 315,000 ounces of gold per year with commercial production anticipated in August 2010.The IAMGOLD project team also led the successful Sadiola Deeps Pre-Feasibility Study and advanced the Westwood project.It is important to note that the Company achieved these successes while continuing to improve our safety performance throughout the organization.” 2009 HIGHLIGHTS § 2009 gold production of 939,000 ounces, exceeded original guidance by 7% § Record gold production at Rosebel of 392,000 attributable ounces, an increase of 24% over 2008 § Cash costs1 for 2009 are expected to be within the latest guidance range of $460 to $470 per ounce of gold § Niobium production of 4.1 million kilograms with an operating margin1 expected in the $19 to $21 per kilogram range § Based on a preliminary unaudited assessment, IAMGOLD expects to record a non-cash impairment charge in its Q4 2009 financial results in the range of $85 to $100 million, primarily related to its Camp Caiman project in French Guiana 2010
